Citation Nr: 0832704	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-29 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for an anxiety 
disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1979 to October 
1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran perfected his appeal of a claim for service 
connection for PTSD by a VA Form 9 submitted in June 2005.  
By a December 2006 submission, he amended his claim for 
service connection for PTSD, to include a more general claim 
for service connection for an anxiety disorder.  The RO 
thereafter treated this, in essence, as a claim distinct from 
the claim for service connection for PTSD, issuing an 
evidence development letter in March 2007 and addressing the 
claim for service connection for an anxiety disorder by a May 
2007 rating action.  In June 2007 the veteran expressed 
disagreement with the denial of service connection for an 
anxiety disorder, and the RO issued an SOC in October 2007.  
While the veteran did not thereafter formally appeal the 
broader claim for service connection for an anxiety disorder, 
the Board construes the amended claim as part and parcel of 
the PTSD claim, simply as different theories of entitlement 
to an anxiety disorder to include PTSD, i.e., either direct 
service connection under 38 C.F.R. § 3.303, or service 
connection based on in-service-stressor-related PTSD under 
38 C.F.R. § 3.304(f).  The Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
previously held that a separate theory of entitlement is not 
a new claim, and must be addressed as part of the current 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board 
accordingly accepts jurisdiction and herein adjudicates the 
claim as styled hereinabove.  

The issue of entitlement to service connection for gastritis 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required on the part of the veteran.


FINDINGS OF FACT

1.  Hepatitis C did not develop in service and is not 
otherwise causally related to service.

2.  An anxiety disorder, to include PTSD, did not develop in 
service and is not otherwise causally related to service.  

3.  An in-service stressor to support a diagnosis of PTSD has 
not been corroborated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for an anxiety 
disorder to include PTSD are not met.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for the 
claims adjudicated herein.  By a VCAA letter in June 2004 
addressing the appealed claim for service connection for 
PTSD, by a March 2005 VCAA letter addressing the claim for 
service connection for hepatitis C, and by a March 2007 VCAA 
letter addressing the claim for service connection for an 
anxiety disorder, the veteran was informed of the notice and 
duty-to-assist provisions of the VCAA, and was informed of 
the information and evidence necessary to substantiate these 
claims.

Those June 2004, March 2005, and March 2007 VCAA notice 
letters preceded the respective RO determinations addressing 
these claims: a September 2004 RO decision denying service 
connection for PTSD, a July 2005 RO decision denying service 
connection for hepatitis C, and a May 2007 RO decision 
denying service connection for an anxiety disorder.  The 
veteran was informed of the bases of review and the 
requirements to sustain the claims.  He was also told by 
these VCAA letters that it was ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the June 2004 and March 2005 
VCAA notice letters addressing the appeals for service 
connection for PTSD and hepatitis C did not address the 
downstream issues of initial rating and effective date with 
regard to those claims, such errors are harmless and moot, 
because the claim is herein not reopened, and is denied.  
Further, the veteran was afforded Dingess-type notice by a 
March 2006 letter, and his claim for service connection for 
an anxiety disorder was thereafter adjudicated in the May 
2007 RO decision and readjudicated by an SOC in October 2007.  
His claims for service connection for PTSD and hepatitis C 
were thereafter readjudicated by SSOCs in December 2007 and 
July 2008.  Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, Dingess-type 
requirements have been fulfilled for the appealed claims 
herein adjudicated, to the extent necessary for the present 
decision.  

The VCAA letters also requested that the veteran advise of 
any VA and private medical sources of evidence pertinent to 
his claims, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service, in support of the claims.  In 
submissions in the course of appeal, the veteran informed of 
VA treatment post service, and failed to inform of or provide 
contact information and authorization to obtain pertinent 
private records.  The Board notes in this regard that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of the claim, that duty is not limitless, and is, 
rather, bounded by the extent of cooperation by the veteran.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).

Service treatment records (STRs) and VA treatment records 
were obtained and associated with the claims file.  The 
veteran was appropriately informed, including by the appealed 
rating decisions and SOCs and SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

There is no documentation of exposure to hepatitis C in 
service, and the veteran's contentions of more exposure-risk 
events in service than after service are herein discounted 
based on the veteran's lack of credibility.  The Board herein 
concludes that the weight of the evidence is to the effect 
that far more opportunity for exposure to hepatitis C 
occurred after service than during service.  In the absence 
of a basis of record to link the veteran's hepatitis C - 
first diagnosed following years of potential exposure after 
service - to his service rather than to the documented, and 
more ample (and of longer duration) opportunities for 
exposure to the disease after service, a medical opinion 
linking the disease to service could be no more than 
speculation without foundation in the clinical record, which 
the Board would therefore be required to reject as not 
cognizable to support the claim.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Hence, a medical examination and opinion could 
not possibly be cognizable to further the veteran's claim for 
service connection for hepatitis C, and such a medical 
examination is therefore not required.  In short, the record 
contains sufficient medical evidence to decide the claim, and 
a non-cognizable opinion finding an etiology as related to 
service would not further the claim.  Hence, no VA 
examination is required to address the veteran's hepatitis C 
claim. 

Similarly, there is no disease or disability of anxiety 
documented in the STRs or in the service separation 
examination report.  As discussed below, the veteran was 
afforded a psychiatric examination in service based on his 
seeking conscientious objector status to leave service, with 
no finding of a psychiatric disorder.  Thus, as above, 
without an event, injury, or disease in service, there is no 
basis to require a VA examination addressing an anxiety 
disorder under McLendon.  

The veteran's claim specifically for PTSD also requires no VA 
examination because there is no corroborated stressor in 
service upon which to base a PTSD diagnosis.  38 C.F.R. 
§ 3.304(f).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As thoroughly discussed below, there is no basis for 
additional development of the veteran's alleged stressors to 
support his PTSD claim, because the veteran has not alleged a 
stressor which may be subject to corroboration of his 
presence at or witnessing of or experiencing of that 
stressor, and for which the alleged stressor itself may be 
corroborated.  38 C.F.R. § 3.304(f).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He also testified at hearings before RO Decision Review 
Officers (DROs) in March 2004 and October 2005, though he 
addressed his claims herein adjudicated only at the October 
2005 hearing.  He had requested Travel Board hearings in VA 
Forms 9 submitted in October 2005, November 2005, and 
February 2006.  However, by a February 2006 telephonic 
contact (as recorded in a VA Form 119, Report of Contact), 
the veteran informed that he did not desire a Travel Board 
hearing, but instead wanted a DRO hearing, thereby 
effectively withdrawing his request for a Travel Board 
hearing.  As just noted, the veteran has been afforded two 
DRO hearings in furtherance of his appeals.  He has not 
informed since that February 2006 telephonic contact that he 
had desired a DRO hearing in addition to those already 
afforded him, and in any event there is no entitlement to an 
unlimited number of such DRO hearings.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his personal hearings. 
The Board additionally finds that VA has complied with 
general due process considerations.  See 38 C.F.R. § 3.103.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

II.  Law Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

III.  Service Connection for Hepatitis C

In various statements the veteran has contended that he had 
risk factors of exposure to hepatitis C in service, including 
having many sexual partners in service including prostitutes, 
some of whom were intravenous drug users; using intravenous 
illicit drugs with these women; other intravenous illicit 
drug use and intranasal cocaine use; and exposure to air gun 
inoculation or needles in boot camp.  

At his October 2005 DRO hearing, he testified that he was 
first tested positive for hepatitis C when he was donating 
plasma in 1992.  He then reiterated his contentions that in 
service he had unprotected sex with prostitutes, used cocaine 
intranasally, and was inoculated during boot camp with air 
guns.  He added that he was diagnosed with active hepatitis C 
at the Temple VA Medical Center (VAMC) in 2001, and then 
received treatment at the Dallas VA liver clinic.  He 
testified that most of his risk activities for exposure to 
hepatitis C were in service.  

VA treatment records including records from recent years 
include assessments of polysubstance abuse, providing of 
factitious medical history, malingering, and antisocial 
personality disorder with noted manipulative behavior 
including the use of hospitalization for purposes other than 
treatment.  Numerous VA treatment records document such 
antisocial and manipulative behaviors by the veteran, and 
also document or record a history of cocaine, alcohol, and 
heroine abuse.  Hepatitis C infection is also documented in 
VA records.  A VA examination to address the veteran's 
claimed stomach disorder noted that he had been first 
diagnosed with hepatitis C in 1992.  

A January 2002 VA treatment record shows the veteran's 
reported that he was in service from 1979 to 1981, that he 
was an ocean systems technician, and that he was not involved 
in combat and was not exposed to blood.  He then reported 
that he did use intravenous drugs including heroin from 1983 
to 1987, and used cocaine.  He also reported unprotected 
sexual relations with multiple partners.  In multiple other 
VA treatment records the veteran the veteran admitted to 
ongoing sex with prostitutes, characterizing himself as a sex 
addict.  

The veteran's well-documented antisocial personality and 
manipulative behavior in the course of VA treatment or 
treatment-seeking undermines any credibility he might have 
with regard to his contentions of exposures in service which 
may have put him at risk of contracting hepatitis C.  His 
continued polysubstance abuse throughout numerous years post-
service points to ample opportunity for infection during 
thattime frame.  His contradictory statements regarding 
activities of potential exposure in service versus after 
service, as well as his noted manipulativeness, removes all 
credibility from his contention in testimony that he had most 
of his risk activities for exposure to hepatitis C in 
service.  Because, as supported by credible VA records of 
treatment including for polysubstance abuse and 
contemporaneous statements by the veteran in support of that 
treatment, his polysubstance abuse and hepatitis C risk 
behavior was persistent for numerous years after service, 
because the veteran was in service for a much shorter time, 
and because there is no documentation of hepatitis C 
infection in service (that disease not having been medically 
testable for years thereafter), the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C.  38 C.F.R. § 3.303.  In 
short, credible evidence points to a greater likelihood of 
the veteran having contracted the disease after service 
rather than during service, in light of his continued and 
ongoing behavior for a longer duration placing him at risk of 
contracting that disease.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for an Anxiety Disorder, to include 
PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

The veteran has contended that his claimed anxiety disorder, 
including PTSD, is the result of service experience including 
while aboard a ship or submarine.  In a submitted statement 
in March 2004, the veteran described his work as an ocean 
system technicians detecting sound data, including from 
Soviet submarines.  He averred that this included detecting 
data showing submarines engaging in cat-and-mouse games or 
war-like games, or collisions between vessels, and a Soviet 
submarine in U.S .waters which went down with all crew 
members dead.  He also told a narrative of an incident in 
which a officer nearly released poisonous gas that would have 
killed soldiers.  He also then reported of cold-war-related 
fears, and said he had nightmares about nuclear war.  

In a form submitted in February 2005 to document his alleged 
stressors, the veteran provided generalized narratives of a 
Soviet submarine going down and persons aboard dying while 
persons including himself aboard a U.S. submarine did nothing 
about it including not telling the Soviets of their submarine 
sinking.  He also told of having a gun put to his head during 
war games; watching an officer almost setting off poisonous 
gas; and he and a group of fellow soldiers thinking the 
Soviets had invaded the U.S.  In a VA Form 9 submitted in 
July 2005, the veteran noted that historically U.S. 
submarines have returned with damage to their hulls, which 
must have meant encounters with other submarines and ships.  
The veteran thus implied that he 'witnessed' such encounters 
to the extent of his role detecting sound data from 
submarines and ships.  

At his October 2005 hearing, the veteran testified that he 
was first diagnosed with PTSD at the Temple VAMC in 2001 or 
2002, and that he was again diagnosed at the Dallas VAMC.  
His testimony about alleged stressors in service covered 
essentially the same alleged stressors as those already 
noted.  

The veteran has not provided specific times or places of 
specific stressors which he claims to have experienced, and 
which may be subject to verification.  Only the alleged 
Soviet submarine sinking is of a type which could conceivably 
be verified, yet there is no reasonable possibility of 
verification of the veteran's direct knowledge of this 
sinking of a Soviet submarine at that time in service, as he 
alleges.  The veteran has not provided names, dates, or other 
identifiers for any specific stressor events, which would 
allow for verification of his having experienced an alleged 
stressor.  In short, the veteran has not provided any 
specific stressor which may support his PTSD claim and which 
may be corroborated.  

The RO made a request in May 2004 to the National Personnel 
Records Center (NPRC), for any files showing the veteran's 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the U.S.  The NPRC in July 2004 
replied that they had conducted an "extensive and thorough 
search," but found none of the records identified in the 
RO's request.  The NPRC concluded that either those records 
did not exist, the NPRC did not have them, or further efforts 
to find them would be futile.  

While most VA psychiatric treatment records include no 
diagnoses of either an anxiety disorder or PTSD, some have 
included a diagnosis of PTSD.  Most of the psychiatric 
treatment records provide diagnoses including polysubstance 
abuse, mood disorder, depression, possible substance-abuse-
induced mood disorder, and possible substance-abuse induced 
psychosis, but not anxiety disorder or PTSD.  As already 
noted in the above discussion of the veteran's hepatitis C 
claim, he has also been diagnosed with an antisocial 
personality disorder, and found to have a possible factitious 
disorder or malingering.  Treating mental health and medical 
practitioners have noted the veteran's manipulative behavior 
in seeking and receiving VA treatment and hospitalization, 
including as related to substance abuse or apparently at 
times to ameliorate his housing situation and/or 
homelessness.  Based upon his diagnosed antisocial 
personality disorder and his repeated, documented 
manipulativeness, the Board finds the veteran's statements to 
lack sufficient credibility to support his claims.  In the 
absence of such credibility, no causal association between 
the veteran's service and current anxiety disorder or PTSD 
may be found in this case.  There is no verification or 
corroboration of alleged stressors in service to support a 
PTSD diagnosis.
 
A careful review of treatment records reveals several 
notations of a diagnosis of PTSD.  In a VA treatment record 
in October 2003, a psychiatrist, upon a first visit with the 
veteran, notes the veteran's reported history of in-service 
stressors including an in-service incident "where a gun was 
put to his head by a marine during war exercises which he was 
not aware of."  That psychiatrist diagnosed PTSD.  However, 
the diagnosis was not based on any verifiable alleged 
stressor, and the alleged incident of a gun pointed at his 
head where he was unaware that this was part of an training 
exercise, begs credulity in this case, in light of the 
veteran's diagnosed antisocial personality disorder with 
manipulativeness and resulting lack of credibility.  With all 
due respect for the veteran, a narrative about a Marine 
becoming afraid and suffering from lasting mental trauma as a 
result of participating in a war game, without knowing it was 
a war game, is itself of highly questionable veracity.  Yet, 
here the narrative is presented by an individual whose 
credibility has been impeached, and it thereby loses all 
likelihood of truthfulness.  As a result, the treating health 
practitioner's diagnosis cannot support the claim because it 
is not based on a stressor which is confirmed or corroborated 
in any way.  38 C.F.R. § 3.304(f).

Similarly, the veteran was afforded a psychological 
evaluation for treatment purposes in March 2004.  While that 
examiner also assessed PTSD due to in-service stressors, 
those were again unverified alleged stressors.  In the 
absence of credibility of the veteran, this diagnosis cannot 
be supportive of the claim.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, supra.  VA regulation and case law specifically 
require corroboration of an alleged stressor to support a 
PTSD claim.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App 128 (1997).

Most VA treatment records within the claims file which 
include a diagnosis of PTSD appear to be merely carrying 
forward a diagnosis previously reported in earlier records.  
For example, a September 2004 VA treatment record by a nurse 
practitioner notes diagnoses including PTSD, but makes no 
specific findings to support that diagnosis as related to 
service.  Environmental stressors were noted at that time, 
including nonadherence to medical regimen, risk of 
homelessness, unemployment, and lack of finances.  These are 
not service-related stressors, and are not shown to be 
stressors of a type generally associated with PTSD.  Cohen.  

VA did administer a battery of neurocognitive and personality 
tests in April 2002, and requested that the veteran provide a 
PTSD stressor narrative for interpretation.  However, the 
administering psychologist concluded that the stressors 
reported by the veteran did not meet criterion "A" for 
PTSD, despite the veteran's endorsement of moderate to severe 
trauma-related symptoms.  The examiner further noted that the 
veteran's personality profile was invalid due to the his 
over-endorsement of psychopathology.  The treating 
psychologist observed that treatment notes showed a lack of 
motivation for treatment or recovery, despite cognitive 
testing showing a "capacity to participate meaningfully in 
[treatment]."  Treatment sought without an interest in 
treatment would appear to suggest dishonesty and ulterior 
motives.  These findings are consistent with the noted other 
findings within treatment records, of factitiousness or 
malingering.  The April 2002 psychologist diagnosed 
polysubstance abuse, and no other Axis I disorders.  

There is no evidence in the STRs of any mental disorder.  
Rather, service records show that the veteran underwent 
psychiatric examinations, including in January 1981, because 
he sought to leave the Navy based on becoming a conscientious 
objector.  The veteran testified at his October 2005 hearing 
as to his having obtained separation from service by those 
means.  The service psychiatric examiners found the veteran 
to be without mental disorder, and he was also found to be 
psychiatrically normal on service separation examination in 
October 1981.  

In the absence of a current diagnosis of either an anxiety 
disorder or PTSD causally related to service, in the absence 
of any evidence of either of those disorders in service or 
for years after service, in the absence of any credible 
evidence to verify an alleged stressor in service, and in the 
absence of any medical evidence of a causal nexus between 
service and any current anxiety disorder or PTSD, the 
preponderance of the evidence is against the presence of the 
requisite elements to support a claim for service connection 
either for PTSD or for an anxiety disorder more generally.  
38 C.F.R. §§ 3.303, 3.304(f).  


ORDER

Service connection for hepatitis C is denied. 

Service connection for an anxiety disorder, to include PTSD, 
is denied.  

[Continued on Next Page]
REMAND

The veteran has claimed entitlement to service connection for 
gastritis on both a direct basis and as secondary to his 
service-connected knee disorders.  However, this secondary 
basis of claim was first clarified by the veteran's 
authorized representative in an April 2004 statement.  The RO 
first denied the claim for service connection for gastritis 
by a March 2003 rating action, on a direct basis.  The 
veteran was not granted service connection for his bilateral 
knee disorders until a September 2004 rating action, with an 
initial 10 percent evaluation assigned for each knee.  The RO 
has yet to address the claim for service connection for 
gastritis on a secondary basis.  

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change, 
and therefore both the old and new versions of the regulation 
should be considered. 

The Court has held that a claim which is inextricably-
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim, so as to avoid piecemeal adjudication.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The 
veteran has contended that, both during service and after 
service, he has had gastritis due to medication taken for his 
knees.  Service treatment records (STRs) include a record in 
June 1981 noting an upset stomach from taking medication, 
including Motrin, for his knee problems.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, an association is indicated, both by medical records 
and by the veteran's contentions, between gastritis and the 
veteran's service-connected knee disabilities, warranting a 
VA examination to address the question of secondary service-
connection.  The veteran was afforded a VA examination in 
February 2007 addressing claimed gastritis, but the examiner 
did not address the question of etiology as related to 
medications taken to treat the veteran's service-connected 
knee disorders.  Thus, remand is warranted for a further VA 
examination to address solely the question of secondary 
causation, to be followed by RO readjudication of the claim.  

An additional VCAA notice should also be issued, because 
prior VCAA notices failed to address the question of 
secondary service connection for the veteran's claimed 
gastritis.  

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claim, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and its implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as well 
as what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular, notice and 
development assistance should be directed at 
the claim for service connection for 
gastritis as secondary to service-connected 
bilateral knee disorders.  All development 
indicated, including based on any response to 
the VCAA letter, should be undertaken.  All 
requests, and all records and responses 
received should be documented in the claims 
file.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
address the nature and etiology of his 
claimed gastritis, specifically as related to 
service-connected bilateral knee disorders.  
The examiner should note that a VA 
examination addressing etiology of the 
veteran's claimed gastritis, as directly 
related to service, has already been 
addressed by a prior VA examination in 
February 2007.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  All 
necessary studies, tests, and evaluations 
should be performed and the results noted in 
the examination report.  The examiner should 
answer the following:

a.  For any current, chronic gastritis-
type disorder found, the examiner should 
provide an opinion, based upon 
examination findings, appropriate tests 
and studies, historical records, and 
medical principles, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed as due to, the result 
of, or aggravated by the medications 
taken for the veteran's service-
connected bilateral knee disorders, or 
whether such causation or aggravation is 
unlikely (i.e., less than a 50-50 
probability).  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, that should be 
stated.

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  If 
any benefit sought for the remanded 
gastritis claim is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


